DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed January 26, 2021. Claims 1-2, 5-11 and 14-17  are pending.  

Allowable Subject Matter
Claims  1-2, 5-11 and 14-17 now renumbered 1-13  are allowed.
The closest prior art of record is Biswas (US 2020/0134833A1) in view of Feng (Pub No.: 2018/0336683). Biswas discloses a processor-implemented neural network adjustment method comprising: generating a feature image having a size that is less than a size of an input image by applying the input image to a convolutional network (Figure 2, paragraph 48 “In a downsampling portion 21, a collected image or input image 22 is processed to reduce the resolution and/or special resolution of the image.” Paragraph 49 “”The convolutional portion 23 includes one or more convolutional layers…” ); and determining at least one class corresponding to the feature image (paragraph 49, “The classification is performed by a classifier module or device. The classifier may be a convolutional neural network (CNN).”); generating a class image having a size corresponding to the size of the input image (Figure 2, see “29,” 
Biswas fails to disclose a verification class image preset with respect to the input image; and calculating a loss of the class image based on a verification class image preset with respect to the input image; and adjusting the neural network based on the loss.
Feng  discloses calculating a loss of the class image based on a verification class image preset with respect to the input image; and adjusting the neural network based on the loss (paragraph 10, “In some implementations, during the training, a multi-label edge classification is enforced by having multi-label edge-map of the training images, i.e., ground truth class label images manually created containing K-channel for each of the K semantic classes, and by applying the loss function that independently determines classification errors for each semantic class.”); however, the combination of Biswas and Feng as a whole does not expressly disclose wherein the adjusting of the neural network comprises: calculating a main loss between the verification class image and the class image; generating a reduced verification class image by reducing a size of the verification class image based on a size of the feature image; generating an auxiliary class image based on the feature image: calculating the auxiliary loss based on the reduced verification class image and the auxiliary class image; and adjusting the neural network based on the calculated main loss and the calculated auxiliary loss.
 The present method improves over the prior art by solving issues related to automated image recognition from a big data set. The deep learning may be implemented by mapping of input data and the output data through supervised or 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Tsatsin et al (Pub No.: 20170357896) discloses a method for creating content embeddings using deep metric machine learning algorithms including adjusting neural network based on a difference sum of differences of a loss function. 
 	Wu et al (NPL titled: Large-Margin Softmax Loss for Convolutional Neural Networks) discloses method of optimizing a neural network  L-Softmax loss using typical stochastic gradient descent which includes adjusting the neural network based on a difference of loss functions. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663 
March 26, 2021